Order filed April 2, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00118-CV
                                   ____________

ERMA L. WILKINS AND ALL OTHER OCCUPANTS OF 16914 SQUARE
         RIGGER LN., FRIENDSWOOD, TX. 77546, Appellants

                                         V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE IN
       TRUST FOR THE REGISTERED HOLDERS OF MORGAN
     STANLEY ABS CAPITAL 1 INC. TRUST 2004-HE2 MORTGAGE
        PASS-THROUGH CERTIFICATES SERIES 2004-HE2 ITS
             SUCCESSORS AND/OR ASSIGNS, Appellees


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1145541

                                    ORDER

      Appellants’ brief was due March 4, 2020. No brief or motion for extension
of time has been filed.

      Unless appellants file a brief with this court on or before May 4, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM



Panel consists of Justices Chief Justice Frost and Justices Jewell and Spain.